MacLean, J.
In 'their answer' to' the oral plea of the plaintiff for “ money loaned ”, the defendants set up" counterclaims aggregating more than the sum claimed by the plaintiff. The learned justice reached the ■ conclusion on the evidence that the counterclaims of the defendants were established, and vouchsafed in his opinion the unusual explanation: “But- as the plaintiff is poor, the court would not give an affirmative judgment, but gave judgment for thé defendants on the ground that their, counterclaim had been established to the extent of the plaintiff’s claim.” . Evidence was adduced in support of the allegations of defendants, which justified a finding in "their favor. If they be not aggrieved- that the judgment was not for the full amount to. which the justice found they were entitled, the plaintiff may not complaint. The judgment should be affirmed. ,
.Fbeedmah, P. J., and Leveetp.itt, J.,. concur.
Judgment affirmed, with costs to respondents.